Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 12, 1974, convicting him of criminal sale of a dangerous drug in the third degree (two counts) and criminal possession of a dangerous drug in the fourth (two counts) and sixth (two counts) degrees, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of criminal possession of a dangerous drug in the fourth and sixth degrees, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Under the facts of this case, criminal possession of a dangerous drug in the fourth and sixth degrees are lesser included offenses of criminal sale of a dangerous drug in the third degree (see CPL 300.40, subd 3, par [b]; People v Grier, 37 NY2d 847). Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.